Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page1of20 PagelD1

1 IN THE UNITED STATES DISTRICT COURT.
“ae FOR THE NORTHERN DISTRICT OF TEXAS “°° 7 5 Fu [: 02
DALLAS DIVISION (\

a
>

*oeail
LadwAl

UNITED STATES OF AMERICA

Vv. NO.

3-20CRO384-N

VINSON WOODLEE (01)

INDICTMENT
The Grand Jury Charges:
Introduction
1. Physicians, marketers, pharmacists, and health care executives understand

that pharmacies and their associated business entities cannot legally pay kickbacks for
prescriptions fillable at those pharmacies and related business entities. These same
individuals also understand that kickbacks for prescriptions paid for by federal insurance

providers are subject to heightened scrutiny from law enforcement.

The Anti-Kickback Statute (AKS) 42 U.S.C. § 1320a-7b(b)

 

Zz The Anti-Kickback Statute’s main purpose is to protect patients and
federal health care programs from fraud and abuse by curtailing the corrupting

influence of money on health care decisions.

Indictment - Page 1 of 19

 
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 2of20 PagelD 2

Next Health

De Next Health was a holding company for a hierarchical structure of
corporations and other entities that owned and controlled numerous other entities
including pharmacies and laboratories that operated in the health care industry. Next
Health previously operated as Business Partners in Health and later as Critical Healthcare
Management. References to Next Health herein include all of these entities as well as all
of their dozens of associated business entities. This includes Next Health’s pharmacies,
The Apothecary Shop among others, and their related “parent” company, Pharma
Holdings US (PHUS). Next Health began operations in or about 2012.

4. Next Health was principally controlled by Andrew Hillman and Semyon
Narosov. Through various entities, Hillman and Narosov owned a majority of Next
Health at one point in time, but regardless of their actual ownership interest or official
positions within Next Health, Hillman and Narosov controlled and directed the activities
of Next Health until at least July 2018.

>. Next Health’s pharmacy operations identified the most profitable
prescription medications (i.e. lowest available wholesale cost with highest available
reimbursement rates from private and government insurance providers) and then illegally
paid physicians and others in exchange for those medications being prescribed through
Next Health pharmacies. These very profitable prescriptions included compounding pain

and scar creams, pain patches, wellness supplements, etc.

Indictment - Page 2 of 19

 
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 3o0f 20 PagelD 3

6. Generally, Next Health tracked each prescription by the prescribing
physician, and, if relevant, the marketer who recruited the physician. In most instances,
private or government insurance providers paid monies to Next Health for filled
prescriptions directly or through pharmacy benefit managers (PBMs). Next Health would
then calculate the net profits (sometimes referred to as profits or net proceeds) for these
prescriptions and illegally kickback a percentage of the profits to the prescribing
physicians.

7: To disguise and conceal these illegal kickbacks, Next Health did not pay
the physicians directly. Instead, Next Health funneled the kickbacks into “syndicated”
Class A or Class G pharmacies owned by physician “investors” or paid them to
marketers, who in turn, paid some of the proceeds to physicians. In many instances, Next
Health paid marketers a kickback equal to 50% of the profit on each prescription
prescribed by the physicians they recruited.

8. From 2012 to 2018, this illegal kickback scheme resulted in Next Health
billing private and government insurance programs over $700 million dollars and
collecting hundreds of millions of dollars in tainted proceeds.

Vinson Woodlee

9. Vinson Woodlee and his company, Med Left, LLC, acted as marketer for

Next Health. Generally speaking, Woodlee would cause physicians to send prescriptions

to Next Health pharmacies. The pharmacies would then fill the prescriptions and

Indictment - Page 3 of 19
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 4of20 PagelD 4

illegally kickback a portion of the profits from each prescription to Woodlee. Next
Health tracked each individual prescription and refill by both doctor and profit. After
deducting a cost of goods sold (COGS) for each individual prescription, Next Health
would take the amount received from the private or federal government insurance
program and give Woodlee up to 60% of the profits.

10. Woodlee, in addition to Med Left, LLC, also operated a number of
purported managed service organizations (MSOs). Despite their name, these entities did
not provide any services and were instead used by Woodlee to conceal kickbacks that he
paid to doctors as described above. “Med Left” when used in this indictment means Med
Left, LLC and approximately 73 other MSOs that were owned and operated by Woodlee
or Woodlee family members (also referred to sometimes as the Med Left entities).
During the course of the conspiracy described below, Woodlee operated as Next Health’s
biggest marketer and Next Health paid Woodlee, Med Left, or known Woodlee family
members over $60 million in illegal kickbacks. According to Woodlee, far from
providing services, “an MSO is simply a model that allows physicians to share in
revenue.”

11. | From the over $60 million that Woodlee/Med Left received from Next
Health, approximately $16.8 million was paid to a number of physicians or physician
groups and $30.6 million was paid to sub-marketers that likely further sub-divided those

funds and paid a portion of them to physicians for prescriptions written by them that had

Indictment - Page 4 of 19
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page5of20 PagelD5

been filled at Next Health pharmacies.

Federal Health Care Programs

 

12. The Medicare Program (“Medicare”) was a federally funded health care
program providing benefits to persons who were over the age of 65 or disabled.

Medicare was a “Federal health care program” as defined by 42 U.S.C. § 1320a-7b/(f).
Next Health pharmacies, primarily The Apothecary Shop, filled prescriptions for
Medicare beneficiaries. Medicare paid Next Health over $30 million on prescriptions
filled at Next Health pharmacies.

13. TRICARE was a health care program of the United States Department of
Defense Military Health System that provided coverage for DoD beneficiaries world-
wide, including active duty service members, National Guard and Reserve members,
retirees, their dependents, and survivors. TRICARE was a “Federal health care program”
as defined by 42 U.S.C. § 1320a-7b(f). Next Health pharmacies, primarily The
Apothecary Shop, filled prescriptions for TRICARE beneficiaries. TRICARE paid Next
Health over $9 million on prescriptions filled at Next Health pharmacies.

14. CHAMPVA isa health care benefit program that offers insurance coverage,
including prescription drug coverage, to family members of veterans who do not qualify
for TRICARE. Individuals who qualify for CHAMPVA are also referred to as
“beneficiaries.” CHAMPVA was a “Federal health care program,” as defined by 42

U.S.C. § 1320a-7b(f). Next Health pharmacies, primarily The Apothecary Shop, filled

Indictment - Page 5 of 19

 
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page6éof20 PagelD 6

prescriptions for CHAMPVA beneficiaries. CHAMPVA paid Next Health over $1
million on prescriptions filled at Next Health pharmacies.

15. |The Federal Employee Compensation Act (“FECA”) was a federally
funded health care program as described in 20 C.F.R. § 10.0 that provided monetary
compensation, medical care, and vocational rehabilitation to civilian employees of the
United States government, including Postal Service employees, for disability due to
personal injury or disease sustained while in the performance of duty. FECA was a
“Federal health care program” as defined by 42 U.S.C. § 1320a-7b(f). Next Health
pharmacies, primarily The Apothecary Shop, filled prescriptions for FECA beneficiaries.
FECA paid Next Health over $8 million on prescriptions filled at Next Health
pharmacies.

[Nothing follows on this page]

Indictment - Page 6 of 19
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 7of20 PagelD 7

Count One
Conspiracy to Pay and Receive Health Care Kickbacks
(18 U.S.C. § 371 (42 U.S.C. § 1320a-7b(b)(1))

The grand jury re-alleges and incorporates by reference all preceding paragraphs
of this Indictment as if fully set forth herein.

16. From in or about January 2012 through in or about July 2018, the exact
dates being unknown to the grand jury, in the Northern District of Texas and elsewhere,
defendant Vinson Woodlee knowingly and willfully conspired, confederated, and agreed
with others known and unknown to the Grand Jury, to commit offenses against the
United States, that is, violations of Title 42, United States Code, Sections 1320a-7b(b)(1),
by knowingly and willfully asking for and receiving remuneration, including kickbacks
and bribes, directly and indirectly, overtly and covertly, in cash and in kind, for the
furnishing of items and services, namely prescriptions, for which payment may be made
in whole or in part under a Federal health care program.

PURPOSE AND OBJECT OF THE CONSPIRACY

17. It was a purpose and object of the conspiracy for Vinson Woodlee and
other co-conspirators to unlawfully enrich themselves through the payment, solicitation
and receipt of bribes and kickbacks from Next Health in exchange for referring
prescriptions for items and services for which payment was made in whole or in part

under a Federal health care program, including TRICARE, CHAMPVA, Medicare, and

FECA.

Indictment - Page 7 of 19

 
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 8of 20 PagelD 8

MANNER AND MEANS OF THE CONSPIRACY

18. Pursuant to his agreement with Next Health, Woodlee was generally paid
as a kickback 50% of net profits on prescriptions written by “his” doctors and filled at
Next Health pharmacies. Woodlee then paid kickbacks to physicians directly, or
indirectly through various MSOs, or through sub-marketers.

19. | Since Woodlee and his coconspirators knew that it violated the Federal
Anti-Kickback Statute (AKS) for Next Health to pay Woodlee for the prescriptions of
federal beneficiaries, and that such payments would subject the coconspirators to
heightened scrutiny, Woodlee and his co-conspirators engaged in at least three schemes
to disguise, conceal, and cover up illegal payments for federal prescriptions. Because
Woodlee and the conspirators knew that bona fide—i.e., real or legitimate—employees
were an exception to the AKS, the coconspirators initially paid Woodlee for “Federal
health care program” prescriptions, sometimes referred to as federal business, through
fictitious W-2 wages paid by a Next Health subsidiary. This occurred from at least
sometime in 2013 through the end of 2014. During this timeframe Woodlee was paid a
salary and quarterly “bonuses” for his federal business.

20. Beginning in or about December 2014, Woodlee’s coconspirators, to
further conceal the illegal kickbacks, paid him for “Federal health care program”
prescriptions via fictitious W-2 wages to his family members. For purposes of this

indictment, these family members will be referred to as Person A, Person B and Person

Indictment - Page 8 of 19

 

 
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 9of20 PagelD 9

C. From January of 2015 through February 2016, Woodlee received the majority of his
kickback in the form of monthly bonuses to Person A. These bonuses were based solely
on profits generated from federal prescriptions. The sham or fictitious W-2 positions at
Next Health for Person A, Person B, and Person C were “eliminated” on October 7, 2017.

21. Finally, beginning around March of 2016, through the end of the
conspiracy, Woodlee received illegal kickbacks for the prescriptions of federal
beneficiaries via Next Health increasing the percentage of profit he received from
prescriptions for patients with private insurance benefits written by “non-invested”
physicians. As mentioned, Next Health typically paid marketers a kickback equal to 50%
of the profit on each prescription, but excluded federal beneficiaries from this deal to
avoid scrutiny. In an effort to hide the fact that Woodlee was nonetheless being paid for
federal business, Next Health increased Woodlee’s share of the profit for prescriptions
paid for by private insurance companies from 50% to 58%.

OVERT ACTS

22. In furtherance of the conspiracy, and to accomplish its object and purposes,
Vinson Woodlee and other coconspirators committed and caused to be committed, in the
Northern District of Texas and elsewhere, the following overt acts, among others:

23. Onor about March 1, 2014, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at

approximately $12,639.29.

Indictment - Page 9 of 19

 
‘. Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 10o0f 20 PagelD 10

24.  Onor about June 1, 2014, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $22,914.29.

25. Onor about September 1, 2014, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at
approximately $37,493.96.

26. In November of 2014, Woodlee and other conspirators agreed to stop
paying Woodlee for federal business under the auspice of an employment relationship.
Instead, Person A, Person B, and Person C were “hired” as account executives by Next
Health. Next Health then paid Woodlee commissions on federal prescriptions in
violation of the AKS through monthly salaries for these three individuals and through a
monthly bonus to Person A.

27. Onor about December 1, 2014, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs for the months of
October and November of 2014 at approximately $161,806.14.

28. Onor about January 1, 2015, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs for the prior month at
approximately $147,488.96.

29. Onor about February 1, 2015, Next Health calculated Woodlee’s share of

the profits earned from prescriptions paid for by federal programs the prior month at

Indictment - Page 10 of 19

 
* Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page11of20 PagelD 11

approximately $161,188.19.

30. Onor about March 1, 2015, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $159,557.33.

31. Onor about April 1, 2015, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $237,761.38.

32. On April 13, 2015, Woodlee sent an email to Next Health reminding them
to get Person A’s “F. report” in.

33. Onor about May 1, 2015, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $215,907.93.

34. Onor about May 20, 2015, Woodlee, on behalf of Med Left, executed a
compounded pharmaceuticals and prescription medications marketing commission
contract with Next Health, LLC. The term of the agreement was for 18 months. In
addition to other contract provisions, Woodlee initialed the following provision of the
contract:

Contractor will not receive compensation for any federally funded
insurance prescription.

The contract further stated, “[f]ederally funded insurance includes but is not limited to

Medicare, Medicaid, Medicare Advantage plans, Federal workers compensation and any

Indictment - Page 11 of 19

 
 

. Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 12of20 PagelD 12

claim with a federally funded program as a secondary insurer.”

35. | Onor about June 1, 2015, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $85,941.74.

36. On June 26, 2015, Woodlee emailed Person B and copied Next Health. In
the email, Woodlee sought an updated breakdown on the recent bonus paid to Person A.
The subject line of the email is “Re: federal.”

37. Onor about July 1, 2015, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $55,153.88.

38. Onor about August 1, 2015, Next Health calculated Woodlee’s share of the
profits earned from prescriptions paid for by federal programs the prior month at
approximately $57,155.09.

39. Between August 18 and August 21, 2015, Woodlee, Person B, and Person
C engaged in a series of emails with Next Heath in relation to the Apothecary July report
and specifically inquired about a known physician’s “federal scripts” that they wanted
payment for.

40. On or about September 1, 2015, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at

approximately $142,578.07.

Indictment - Page 12 of 19
', Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 13 of 20 PagelD 13

41. On September 18, 2015, Woodlee emailed Next Health with a list of
federal prescriptions written by a known physician that had been left off of [Person A’s]
August bonus report related to federal prescriptions.

42. Onor about October 1, 2015, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at
approximately $111,748.07.

43. Onor about November 1, 2015, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at
approximately $208,663.26.

44.  Onor about December 1, 2015, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at
approximately $88,818.01.

45. Onor about January 1, 2016, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at
approximately $150,845.38.

46. Onor about January 7, 2016, Woodlee on behalf of Med Left, LLC,
executed a pharmacy marketing commission contract with Next Health, LLC, effective
December 2, 2015 for a term of 18 months. In addition to other contract provisions,
Woodlee initialed the following provision of the contract:

In no case shall Independent Contractor receive compensation or
remuneration for any samples or any other business generated

Indictment - Page 13 of 19

 
‘ Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 14 of 20 PagelD 14

regarding or from federally funded program/insurance.

The contract further stated, “[f]ederally funded insurance includes but is not limited to
Medicare, Medicaid, Medicare Advantage plans, Federal workers compensation,

VA, Tri-Care, BCBS Federal, Storm, Medi-Cal, Black Lung, Champus and any claim
with a federally funded program as a secondary insurer.”

47. On or about February 1, 2016, Next Health calculated Woodlee’s share of
the profits earned from prescriptions paid for by federal programs the prior month at
approximately $150,624.46.

48. Onor about March 1, 2016, Next Health calculated the profits from
approximately 282 prescriptions paid for by federal insurance programs during the prior
month. As in the other months, the profits of nearly $300,000 were then split between
Next Health and Woodlee.

49.  Onor about March 24, 2016, Woodlee on behalf of Med Left, LLC
executed another pharmacy marketing commission contract with Next Health, LLC,
effective March 1, 2016. Among other terms, Next Health agreed to pay Woodlee a 58%
commission on non-federal prescriptions written by “non-invested” physicians and filled
at Next Health pharmacies. Despite the fact that Woodlee’s commission was being
raised from 50% to 58% in order to compensate him for federal prescriptions in violation
of the AKS, Woodlee initialed the following provision of the contract:

In no case shall Independent Contractor receive compensation or
remuneration for any samples or any other business generated

Indictment - Page 14 of 19
* Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 15of20 PagelD 15

regarding or from federally funded program/insurance.

The contract further stated that, “[f]ederally funded insurance includes but is not limited
to Medicare, Medicaid, Medicare Advantage plans, Federal workers compensation, VA,
Tri-Care, BCBS Federal, Storm, Medi-Cal, Black Lung, Champus and any claim with a
federally funded program as a secondary insurer.”

50. Onor about July 1, 2016, Next Health calculated Woodlee’s 58% share of
profits on prescriptions written by “non-invested physicians” and filled by Next Health
pharmacies the prior month at $996,937.00. This kickback violated the AKS.

51. Onor about July 15, 2017, Next Health paid Woodlee approximately
$278,023.27 which represented a 58% commission on profits from prescriptions written
by “non-invested physicians” and filled by Next Health pharmacies in June of 2017. This
kickback violated the AKS.

52. Onor about November 15, 2017, Next Health paid Woodlee approximately
$81,331.29 which represented a 58% commission on profits from prescriptions written by
“non-invested” physicians and filled by Next Health pharmacies in October of 2017.

This kickback violated the AKS.

53. Onor about January 15, 2018, Next Health paid Woodlee approximately
$14,715.13 which represented a 58% commission on profits from prescriptions written by
“non-invested physicians” and filled by Next Health pharmacies in December of 2017.

This kickback violated the AKS.

Indictment - Page 15 of 19

 
‘ Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 16 of 20 PagelD 16

54. | Woodlee or other co-conspirators committed the overt acts as set forth in
Counts Two through Four of this Indictment, which are incorporated by reference as if
set forth fully in this Count.

All in violation of 18 U.S.C. § 371 (42 U.S.C. § 1320a-7b(b)(1)).

Indictment - Page 16 of 19
*. Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 17 of 20 PagelD 17

Counts Two through Four
Asking for and Receiving Health Care Kickbacks and Aiding and Abetting
(Violations of 42 U.S.C. § 1320a-7b(b)(1) and 18 U.S.C. § 2)

 

55. The grand jury re-alleges and all preceding paragraphs of this Indictment as
if fully set forth herein.

56. | Onor about the dates set forth below, in the Dallas Division of the
Northern District of Texas and elsewhere, Vinson Woodlee, aided and abetted by others
known and unknown to the Grand Jury, did knowingly and willfully solicit and receive
remuneration, as described below, directly and indirectly, overtly and covertly, in cash
and in kind from Next Health in return for referring prescriptions to Next Health, for
which payment was made in whole and in part under a Federal Health Care Program,

each kickback forming a separate count of this Indictment:

 
   

 

 

Z October 16, 2015 $62,021.85
3 November 13, 2015 $132,767.58
4 December 11, 2015 $44,674.21

 

 

 

 

 

Each in violation of 42 U.S.C. § 1320a-7b(b)(1) and 18 U.S.C. § 2.

Indictment - Page 17 of 19

 
‘ Case 3:20-cr-00384-N Document 1 Filed 08/19/20 Page 18 of 20 PagelD 18

Forfeiture Notice
(18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c))

57. | Upon conviction of any of the offenses alleged in Counts One through Four
of this Indictment, and pursuant to 18 U.S.C. § 981(a)(1)(C) and 18 U.S.C. § 981(a)(7) in
conjunction with 28 U.S.C. § 2461(c), Vinson Woodlee shall forfeit to the United States
of America all property constituting or derived from proceeds traceable to the respective
offense, including a “money judgment” in the amount of U.S. currency constituting the
proceeds traceable to the respective offense.

58. Pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461 (c), if
any of the property described above, as a result of any act or omission of the defendant
(1) cannot be located upon the exercise of due diligence; (2) has been transferred or sold
to, or deposited with, a third party; (3) has been placed beyond the jurisdiction of the
court; (4) has been substantially diminished in value; or (5) has been commingled with
other property which cannot be divided without difficulty, the United States will seek
forfeiture of any other property of the defendant up to the value of the forfeitable
property described above.

[Nothing follows on this page]

Indictment - Page 18 of 19
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 19o0f20 PagelD 19

A TRUE BALL.

FOREPERSJON

PRERAK SHAH
ATTORNEY FOR THE UNITED STATES
Acting Under Authority Conferred by 28 U.S.C. § 515

od § peed

CHAD E. MEACHAM

Assistant United States Attorney
Texas Bar No. 00784584

Email: chad.meacham@usdoj.gov
ANDREW O. WIRMANI
Assistant United States Attorney
Texas Bar No. 24052287

Email: andrew.wirmani@usdoj.gov
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

Tel: (214) 659-8600

Fax: (214) 659-8809

Indictment - Page 19 of 19

 
Case 3:20-cr-00384-N Document1 Filed 08/19/20 Page 20 of 20 PagelD 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

VINSON WOODLEE (01)

 

INDICTMENT

18 U.S.C. § 371 (42 U.S.C. § 1320a-7b(b)(1)
Conspiracy to Pay and Receive Health Care Kickbacks
(Count 1)

42 U.S.C. § 1320a-7b(b)(1) and 18 U.S.C. § 2
Asking for and Receiving Health Care Kickbacks and Aiding and Abetting
(Counts 2 through 4)

18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c)
Forfeiture Notice

4 Counts

 

 

 

 

UNITED STATES MAGISTRATE JUDGE
No Criminal Matter Pending
